DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lehua Wang on 26 January 2022.

The application has been amended as follows: 

IN THE CLAIMS:

Claims 1, 5, 6, 10 to 14, 19, and 20 have been amended as follows (with the amendment to claim 20 only adding a space between “include” and “a”, at each of lines 7 and 10):

1.	(Currently Amended) A method comprising:
receiving, by a computing device of a first vehicle, a command from a host device having authority in a traffic control system;

generating, by the computing device using the device secret, a triple comprising an identifier, a certificate, and a public key, including:
generating, by the computing device using the device secret, a first associated pair of asymmetric cryptographic keys including the identifier, as a public identifier, and a private identifier;
generating, by the computing device using the device secret, a second associated pair of asymmetric cryptographic keys including the public key and a private key; and
generating the certificate using the private identifier, the private key, and the public key; and
sending, by the computing device, the triple from the first vehicle to a second vehicle to generate an action by the second vehicle, wherein the second vehicle is configured to verify an identity of the first vehicle using the triple and perform the action based on the identity of the first vehicle being an emergency vehicle.
5.	(Currently Amended) The method of claim 1[[4]], wherein the action is at least one of presenting an alert on a user display of the second vehicle, changing a path of navigation or speed of the second vehicle, or activating a brake system of the second vehicle.
the traffic control system, wherein the traffic control system is configured to:
verify the identity of the first vehicle using the triple; and
in response to verifying the identity of the first vehicle, change a state of the traffic control system to allow passage of the first vehicle.
10.	(Currently Amended) The method of claim 1, further comprising, after the second vehicle has verified the identity of the first vehicle:
encrypting, by the computing device using [[a]] the private key, a message
sending, by the computing device, the encrypted message to the second vehicle, wherein the encrypted message includes a freshness.
11.	(Currently Amended) The method of claim 10, wherein the message includes configuration data[[,]]; the second vehicle is configured to perform [[an]]the action in response to receiving the message[[,]]; and the action is performed by the second vehicle in conformance with the configuration data.
12.	(Currently Amended) A system, comprising:
a first vehicle having a first communication interface;
a second vehicle having a second communication interface, wherein the first vehicle and the second vehicle are configured to exchange communications via the first communication interface and the second communication interface; and
a host device having authority in traffic control;
wherein at least one processor and memory are configured in  the first vehicle;
wherein the memory contains instructions which, when executed by the at least one processor, are configured to instruct the at least one processor to:
store a device secret;
generate, using the device secret, a certificate, an identifier, and a public key, and a triple comprising the identifier, the certificate and the public key, wherein the identifier is a public identifier, the public key is a second public key; and to generate the triple, the instructions when executed by the at least one processor at least one processor 
receive a message from the host device;
generate a first pair of asymmetric cryptographic keys, including a first private key as a private identifier and a first public key as the public identifier;
generate a second pair of asymmetric cryptographic keys, including a second private key and the second public key;
concatenate the message with the second public key to provide first data;
encrypt the first data using the first private key as the private identifier to provide second data; and
encrypt the second data using the second private key to provide the certificate; and
send the certificate from the first vehicle to  the second vehicle to generate an action of traffic control; and
wherein the second vehicle is configured to verify an identity of the first vehicle using the certificate and perform the action based on the identity of the first vehicle being an emergency vehicle.
13.	(Currently Amended) The system of claim 12, wherein the device secret is:
received from  [[a]] the host device; or
generated by the system after receiving  a command from the host device.
14.	(Currently Amended) The system of claim 12, further comprising memory storing a secret key for communications with  [[a]] the host device, wherein the instructions are further configured to instruct the at least one processor to use the secret key as an input to a message authentication code to generate the device secret.
19.	(Currently Amended)  A non-transitory computer storage medium storing instructions which, when executed on a computing device of a first vehicle, cause the computing device to at least:
receive, in the computing device configured in the first vehicle, a command from a host device having authority in a traffic control system;
store, in response to receiving the command, a device secret in memory of the first vehicle;
generate, using the device secret,  an identifier, a certificate, and a public key, and a triple comprising the identifier, the certificate, and the public key , wherein the identifier is a public identifier, and wherein to generate the certificate, the instructions when executed by the computing device, are further configured to cause the computing device to at least:
generate the public identifier and a private identifier as a first associated pair of asymmetric cryptographic keys;
generate the public key and a private key as a second associated pair of asymmetric cryptographic keys; and
generate the certificate using the private identifier, the private key, and the public key; and
send the triple from the first vehicle to a second vehicle to generate an action by the second vehicle, wherein the second vehicle is configured to verify an identity of the first vehicle using the triple and perform the action based on the identity of the first vehicle being an emergency vehicle.
20.	(Currently Amended) The non-transitory computer storage medium of claim 19, wherein  the public key is a second public key; and wherein to generate the triple, the instructions when executed by the computing device are further configured to cause the computing device to at least:
receive a message from the host device, wherein:
the first associated pair of asymmetric cryptographic keys is generated to include a first private key as  the private identifier and a first public key as the public identifier;
the second associated pair of asymmetric cryptographic keys is generated to include a second private key and the second public key;
concatenate the message with the second public key to provide first data;
encrypt the first data using the first private key as the private identifier to provide second data; and
encrypt the second data using the second private key to provide the certificate.


Allowable Subject Matter
Claims 1 to 3, 5 to 16, and 18 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the method, system, or non-transitory computer storage medium as recited in claims 1, 12, and 19, wherein (in combination with the other recited steps, elements, and limitations) for example, i) the method includes storing the device secret, generating the (particular, as claimed) first and second associated pairs of asymmetric cryptographic keys, generating the certificate using the private identifier, the private key, and the public key, and sending the claimed triple from the first vehicle to the (particularly claimed) second vehicle which is itself configured to verify an identity of the first vehicle using the triple and perform the action based on the identity of the first vehicle being an emergency vehicle, ii) the system includes the at least one processor which is instructed to store the device secret, generate the (particular) first and second pairs of asymmetric cryptographic keys, concatenate the received message and encrypt the second data as claimed to provide the certificate, and send the certificate from the first vehicle to the (particularly claimed) second vehicle which is itself configured to verify an identity of the first vehicle using the certificate and perform the action based on the identity of the first vehicle being an emergency vehicle, or iii) the non-transitory computer storage medium stores instructions which cause the computing device to receive the command and store the device secret in memory of the first vehicle, generate the (particular, as claimed) first and second associated pairs of asymmetric cryptographic keys, generate the certificate using the private identifier, the private key, and the public key, and send the claimed triple from the first vehicle to the (particularly claimed) second vehicle which is itself configured to verify an identity of the first vehicle using the triple and perform the action based on the identity of the first vehicle being an emergency vehicle, all particularly as claimed.
In this respect, the examiner considers that the combinations of limitations in the claimed method, system, and non-transitory computer storage medium are integrated into a practical application for effecting inter-vehicle communication to identify an emergency vehicle and generate an action in the second vehicle based thereon, and also contain an inventive concept i) for improving “the functioning of the computer itself" (Alice) in the generation of the triple and/or in the generation of the certificate as claimed and/or the encryption using the first and second private keys as claimed for providing the certificate and ii) for improving “an existing technological process” (Bascom) of generating vehicle actions based on the identity of a vehicle being an emergency vehicle (e.g., for example only, such technological process as has been classified in CPC G08G 1/0965, including an improvement in the (e.g., layered architecture, for security) functionality of the computer itself as described in conjunction with FIG. 6 for generating/sending the IDL1 certificate and also a technological improvement for identifying the emergency vehicle as described at paragraphs [0483] to [0487] of the published application), whereby (for example only) the triple or certificate is sent from the first vehicle (e.g., having the stored device secret) to the configured second vehicle to generate the action by the second vehicle or of traffic control based on the identity of the first vehicle being an emergency vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 7 and 8 of the Remarks, filed 11 November 2021, with respect to the rejections under 35 U.S.C. 112(b), 101, and 103, and the double patenting rejections have been fully considered and are, in conjunction with the examiner’s amendment herein, persuasive.  Therefore, the rejections have been withdrawn. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667